Case 5:19-cv-01664-JGB-SHK Document 20 Filed 10/04/19 Page 1 of 2 Page ID #:80


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  KELLI FIRESTONE
                                                            CASE NUMBER:
                                            Plaintiff(s),
                                                              5:19−cv−01664−JGB−SHK
         v.
  EQUIFAX INFORMATION SERVICES, LLC, et
  al.                                                             NOTICE OF DEFICIENCY
                                                               DEFAULT/DEFAULT JUDGMENT
                                          Defendant(s).


  PLEASE TAKE NOTICE:

  The Clerk cannot enter the requested Default of Westlake Financial Services LLC for the following
  reason(s):

       No declaration as required by F.R.Civ.P 55(a)
       No proof of service/waiver of service on file
       The name of the person served does not exactly match the person named in complaint
       Proof of Service is lacking required information
       Waiver of Service lacking the signature of the sender and/or the person acknowledging receipt
  X    Time to respond has not expired
       Answer and/or Motion for Summary Judgment and/or Motion to Dismiss on file
       Request for Entry of Default has been forwarded to the assigned Judge
       Party dismissed from action on
       Case terminated on
       Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
       have default reconsidered.
       Other: Service in this manner is deemed complete on the 10th day after such mailing. See FRCP
  X    4(h)(1) & (2), CCP 416.10 and CCP 415.20.

  The Clerk cannot enter the requested Default Judgment against       for the following reason(s):

       No Entry of Default on file
       No declaration as required by F.R.Civ.P 55(b)
       The name of the person for which Default Judgment is requested does not exactly match the person
       named in the complaint
       Amounts requested differ or exceed the amounts prayed for in the demand for judgment in the most
       recently filed complaint
       A declaration establishing the amount due must accompany the plaintiff’s request for default
       judgment
       No judgment by default may be entered by the Clerk against the United States or an incompetent
       person. The Request for Entry of Default has been forwarded to the assigned Judge
       Amount sought is not for a sum certain or cannot be computed to a sum certain
       Attorney Fees sought not in compliance with Local Rule 55−3
       Amount sought for costs is incorrect
       Case terminated on
       Requesting party shall file a new Request/Application with noted deficiencies corrected in order to
       have default judgment reconsidered.
       Other:

                                                 CLERK, U.S. DISTRICT COURT

  Date: October 4, 2019                          By: /s/ Angelique Dominguez
                                                    Deputy Clerk

  CV−52B(09/12)            NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
Case 5:19-cv-01664-JGB-SHK Document 20  Filed 10/04/19 Page 2 of 2 Page ID #:81
                                     951−328−4471




  CV−52B(09/12)      NOTICE OF DEFICIENCY − DEFAULT/DEFAULT JUDGMENT
